UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6850



JAMES E. TERRY,

                                            Plaintiff - Appellant,

          and

ALLEN MAYO,

                                                           Plaintiff,

          versus

C. E. DAVIS, Warden; RONALD ANGELONE, Director,

                                           Defendants - Appellees,

          and


MRS. EARLY, Counselor,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-374)

Submitted:    August 22, 1996          Decided:     September 5, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
2
James E. Terry, Appellant Pro Se. Susan Campbell Alexander, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the magistrate judge's order denying
relief on Appellant's 42 U.S.C. § 1983 (1988) complaint.* We have

reviewed the record and the magistrate judge's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

magistrate judge. Terry v. Davis, No. CA-95-374 (E.D. Va. May 2,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




      *
        This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993).

                                3